 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT
 5                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   AYLWIN JOHNSON, JR.,                              Case No. 1:17-cv-00755-LJO-EPG (PC)
 8                   Plaintiff,                        ORDER VACATING ORDER & WRIT OF
                                                       HABEAS CORPUS AD TESTIFICANDUM
 9         v.                                          TO TRANSPORT AYLWIN JOHNSON, JR.,
                                                       CDC #AN-7199
10   CALIFORNIA FORENSIC MEDICAL
     GROUP, et al.,                                    (ECF NO. 79)
11
                    Defendants.
12

13          Aylwin Johnson, Jr. (“Plaintiff”), is a state prisoner proceeding pro se1 and in forma
14   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On August 15, 2019, the
15   Court issued an Order & Writ of Habeas Corpus Ad Testificandum to Transport Aylwin
16   Johnson, Jr., CDC #AN-7199 (ECF No. 79), so that he could attend and participate in the
17   settlement conference that was scheduled for September 12, 2019.
18          On August 21, 2019, the settlement conference judge vacated the settlement conference.
19   (ECF No. 81).
20          Because the settlement conference has been vacated, IT IS ORDERED that the Order &
21   Writ of Habeas Corpus Ad Testificandum to Transport Aylwin Johnson, Jr., CDC #AN-7199,
22   is VACATED.
23

24
     IT IS SO ORDERED.

25
        Dated:       August 21, 2019                                  /s/
26                                                             UNITED STATES MAGISTRATE JUDGE
27

28
            1
                Limited purpose counsel have been appointed. (ECF Nos. 51 & 61)

                                                           1
